AMENDMENT TO SECURITIES PURCHASE AGREEMENT

This AMENDMENT TO SECURITIES PURCHASE AGREEMENT, made and entered into on this
30th day of September 2015 (this “Amendment”), by and among ARS VI INVESTOR I,
LP, a limited partnership formed and existing under the laws of the State of
Delaware formerly known as ARS VI Investor I, LLC (the “Investor”), RAIT
FINANCIAL TRUST, a real estate investment trust formed and existing under the
laws of the State of Maryland (the “Company”), RAIT PARTNERSHIP, L.P., a limited
partnership formed and existing under the laws of the State of Delaware (the
“Operating Partnership”), TABERNA REALTY FINANCE TRUST, a real estate investment
trust formed and existing under the laws of the State of Maryland (“Taberna”),
and RAIT ASSET HOLDINGS IV, LLC, a limited liability company formed and existing
under the laws of the State of Delaware (“NewSub” and together with the Company,
the Operating Partnership and Taberna, the “Issuer Parties”) amends the
Securities Purchase Agreement, dated as of October 1, 2012 by and among the
Issuer Parties and the Investor (the “Securities Purchase Agreement”).
Capitalized terms used but not defined herein shall have the meanings ascribed
to such terms in the Securities Purchase Agreement.

RECITALS

WHEREAS, the parties desire to amend the Securities Purchase Agreement; and

WHEREAS, the Securities Purchase Agreement provides that it can be amended by a
written instrument signed by all parties to the Securities Purchase Agreement.

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
to amend the Securities Purchase Agreement as follows:

ARTICLE I
AMENDMENTS

Section 1.1. From and after September 28, 2015, the reference in
Section 5.10(c)(i) of the Securities Purchase Agreement to “fifty percent (50%)”
is hereby replaced with “seventy-five percent (75%)”.

Section 1.2. From and after September 28, 2015, the reference in Section 5.10(e)
of the Securities Purchase Agreement to “110%” is hereby replaced with “120%”.

ARTICLE II
MISCELLANEOUS

Section 2.1. Fee. Simultaneously with the execution and delivery of this
Amendment, and as a condition to the effectiveness thereof, the Issuer Parties
shall pay to Almanac Realty Investors, LLC, an Affiliate of the Investor, a fee
in the amount of $450,000 in cash in immediately available funds to the account
designated by Almanac Realty Investors, LLC. Section 2.2. Representations and
Warranties. In order to induce the Investor to execute this Amendment, the
Issuer Parties hereby represent and warrant to the Investor as follows:

a) The execution, delivery and performance by the Issuer Parties of this
Amendment have been duly authorized by all necessary organizational action, on
the part of each such Issuer Party and do not require any consent or approval
of, or notice to or action by, any other Person (including any Governmental
Authority).

b) This Amendment has been duly executed and delivered by each of the Issuer
Parties and constitutes a valid and binding obligation of each Issuer Party
enforceable against it in accordance with its terms.

c) Except as expressly disclosed in the Company’s public company filings filed
with the Commission pursuant to the requirements of the Securities Act or the
Exchange Act filed by the Company following the Effective Date and prior to the
date hereof (the “Public Filings”), each of the representations and warranties
made by an Issuer Party in or pursuant to the Securities Purchase Agreement or
any Related Document (i) that is qualified by materiality or “material adverse
effect” or similar language is true and correct, and (ii) that is not qualified
by materiality, is true and correct in all material respects, in each case, on
and as of the date hereof, as if made on and as of the date hereof, except to
the extent any such representation and warranty expressly relates to an earlier
date, in which case such representation and warranty shall have been true and
correct in all material respects as of such earlier date.

d) Except as expressly disclosed in the Public Filings, each Issuer Party has
performed, satisfied and complied in all material respects with all covenants,
agreements and conditions required by the Securities Purchase Agreement and the
Related Documents to be performed, satisfied or complied with by it at or prior
to the date hereof.

e) No Draw Down Termination Event (except as expressly disclosed in the Public
Filings) or Mandatory Redemption Triggering Event (except with respect to the
commitment dated August 4, 2015 entered into between the Company and the
Commission and the Order of the Commission (administrative proceeding file no.
3-16776) entered on September 2, 2015, and the wells notices delivered to
certain executive officers of the Issuer Parties in connection with the
underlying investigation related thereto, in each case as expressly disclosed in
the Public Filings), or an event which, with notice or lapse of time or both,
would become such a Draw Down Termination Event or Mandatory Redemption Event,
has occurred or is continuing.

Section 2.3. Reaffirmation. Each Issuer Party hereby: (a) reaffirms, ratifies,
confirms, and acknowledges its obligations under the Securities Purchase
Agreement and each Related Document to which it is a party, and agrees that is
continues to be bound thereby and shall perform thereunder; (b) agrees and
acknowledges that the Securities Purchase Agreement and each Related Document
and all of such party’s obligations thereunder are and remain in full force and
effect and, except as expressly provided herein or as otherwise agreed upon by
the parties hereto with respect to the RAIT FL1 through RAIT FL4 floating rate
securitizations sponsored by Operating Partnership, have not been modified;
(c) acknowledges and agrees that it has no defenses, offsets or counterclaims of
any kind or nature whatsoever to its obligations under the Securities Purchase
Agreement and each Related Document and (d) acknowledges and agrees that nothing
contained in this Amendment shall be deemed to constitute a waiver of any rights
or claims by the Investor in respect of any events that may hereafter occur or
heretofore have occurred.

Section 2.4. Release. Each Issuer Party hereby releases, acquits, and forever
discharges the Investor, each Affiliate of the Investor, each member, manager,
partner, shareholder or equity owner of the Investor or such Affiliate, and each
officer, director, trustee, employee, representative, agent and advisor of and
to any of the foregoing, and each person, if any, who controls the Investor
within the meaning of Section 15 of the Securities Act or Section 20(a) of the
Exchange Act (collectively, the “Released Parties”), from any and all claims,
causes of action, suits, debts, liens, obligations, liabilities, demands,
losses, costs and expenses (including reasonable attorneys’ fees) of any kind,
character, or nature whatsoever, known or unknown, fixed or contingent, which
such Issuer Party may have or claim to have now or which may hereafter arise out
of or connected with any act of commission or omission of the Released Parties
existing or occurring prior to the date of this Amendment or any instrument
executed prior to the date of this Amendment. The provisions of this paragraph
shall be binding upon each Issuer Party and shall inure to the benefit of each
of the Released Parties, and their respective heirs, executors, administrators,
successors and assigns.

Section 2.5. No Further Amendment. Except as otherwise amended in this
Amendment, all provisions of the Securities Purchase Agreement shall remain in
full force and effect.

Section 2.6. Headings. The article, section and subsection headings in this
Amendment are for convenience only and shall not constitute a part of this
Amendment for any other purpose and shall not be deemed to limit or affect any
of the provisions hereof.

Section 2.7. Governing Law. This Amendment shall be governed by and construed in
accordance with the internal procedural and substantive laws of the State of New
York, without giving effect to the choice of law provisions of such state that
would cause the application of the laws of any other jurisdiction.

Section 2.8. Counterparts. This Amendment may be executed in one or more
counterparts (including by facsimile or other electronic transmission), all of
which shall be considered one and the same agreement and shall become effective
when one or more counterparts have been signed by each of the parties and
delivered to the other parties (including by facsimile or other electronic
transmission).

Section 2.9. Related Documents. This Amendment shall constitute a Related
Document.

[Signature Page Follows]

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officer as of the date first above
written.

     
COMPANY:
 
 
RAIT FINANCIAL TRUST
By: /s/ James Sebra
 
Name: James Sebra

Title: CFO
 
OPERATING PARTNERSHIP:
 
RAIT PARTNERSHIP, L.P.

By:
  RAIT General, Inc.,
its sole general partner



    By: /s/ James Sebra
Name: James Sebra
Title: CFO

TABERNA:
TABERNA REALTY FINANCE TRUST

By: /s/ James Sebra
Name: James Sebra
Title: CFO


1

     
NEWSUB:
 

 
 
RAIT ASSET HOLDINGS IV, LLC
By: RAIT PARTNERSHIP, L.P.
its Managing Member

By:
  RAIT General, Inc.,
its sole general partner

By: /s/ James Sebra
Name: James Sebra
Title: CFO


INVESTOR:
ARS VI INVESTOR I, LP

By: ARS VI Investor I GP, LLC,


its General Partner

By: Almanac Realty Securities VI, L.P.,
its Sole Member

By: Almanac Realty Partners VI, LLC,


its General Partner

By: /s/ Andrew M. Silberstein
Name: Andrew M. Silberstein
Title: Authorized Person51989786v4


2